IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL,            :   No. 2109 Disciplinary Docket No. 3
                   Petitioner              :
                                           :
                v.                         :   No. 158 DB 2014
                                           :
JOSEPH C. WATERS, JR.,                     :   Attorney Registration No. 73955
                  Respondent               :   (Philadelphia County)


                                     ORDER


PER CURIAM:


      AND NOW, this 25th day of November, 2014, there having been filed with this

Court by Joseph C. Waters, Jr., his verified Statement of Resignation dated October 13,

2014, stating that he desires to resign from the Bar of the Commonwealth of

Pennsylvania in accordance with the provisions of Rule 215, Pa.R.D.E., it is

      ORDERED that the resignation of Joseph C. Waters, Jr., is accepted; he is

disbarred on consent from the Bar of the Commonwealth of Pennsylvania; and he shall

comply with the provisions of Rule 217, Pa.R.D.E. Respondent shall pay costs, if any,

to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.